department of the treasury internal_revenue_service washington d c l194 contact person identification_number telephone number et bh employer_identification_number z x tax_exempt_and_government_entities_division date oct legend foundation bank corporation b d t m o r c g a y y g u o h dear taxpayer we have considered foundation’s ruling_request dated date concerning the proper treatment of its proposed engagement of bank to provide cash management investment planning legal accounting and other comparable services under sec_4941 of the internal_revenue_code facts foundation is exempt from federal income taxes under sec_501 of the code and is a private_foundation under sec_509 foundation is managed and operated by its board_of trustees made up of d e f g h j and k foundation’s activities include responsible philanthropy through active roles in organizations it supports by monitoring their operations serving on governing boards reviewing organizational materials and offering consultations bank was organized as the first merchant bank with fiduciary powers to be chartered in the state of b the voting interests in bank are owned by f g and h and are subject_to a voting_trust agreement of which j is the voting trustee the non-voting interests in bank are owned by trusts created for the benefit of f g and h and for their children bank is a disqualified_person with respect to the foundation as defined in sec_4946 initially bank consisted of two separate departments an investment banking department and a_trust department the investment banking department was intended to provide venture capital to various start-up corporations in the state of b and elsewhere the department has made investments with varying success however because of market conditions and changes in personnel the department has been deemphasized and bank is no longer actively seeking new investments ’ the trust department was organized principally to provide full service fiduciary and trust-related business and personal financial services inter-generationally among d and e and their issue collectively the family the family assets are held by various trusts foundations corporations limited_liability companies and partnerships and are also held individually by various family members the trust department has developed extensive policies and procedures which are based upon the statement of principles of trust department management promulgated by the fdic and utilized by the b agency which direct how trust assets are to be managed invested and distributed bank has created trust and investment committees including some of the officers and directors of bank to oversee trust department activities the committees meet quarterly to review ail trust accounts as well as the trust department's purchase and sale activity balance_sheet and financial condition currently the trust department maintains trust accounts for the family and serves as investment manager for the family's primary financial-holding partnership d owns all of the stock of corporation which provides personal and financial management services to the family both directly and indirectly through bank accordingly corporation is a disqualified_person with respect to foundation as defined in sec_4946 bank and corporation entered into a service agreement in accordance with which bank has outsourced certain functions to corporation for a fixed fee corporation operates on a cost_recovery basis and earns little or no profit from its activities merged into bank and bank will thereafter perform all such services it is anticipated that corporation may eventually be among the many services that bank and corporation provide to the family are i cash management ii investment counseling iii household management iv personal financial planning v trust and estate administration vi financial statement preparation vii accounting services including tax_return preparation viii legal services and ix custody of assets collectively the services bank also serves as liaison with and manager of outside advisors such as legal counsel financial planners investment managers tax and accounting advisors and banks bank employs two individuals on a full-time basis a senior trust officer and her assistant no member_of_the_family is active in the management of bank with the exception of d who serves as chairman and director for which he receives no compensation corporation currently employs seventeen people seven of whom provide financial_accounting and legal services to the family and to bank on a full-time basis the remaining employees provide other services for the family such as maintenance transportation and household management services d and e serve as uncompensated officers of corporation no other member_of_the_family is active in the management of corporation a principal purpose for developing bank was to be able to provide services efficiently under one roof inter-generationally for the benefit of the family as a private trust company bank charges each of its accounts a fixed annual fee which is based upon bank's relative responsibility and effort provided to each account all fees charged are in accordance with industry practice and are permitted under the applicable local laws governing fiduciary activities bank and corporation provide services for a lower cost than could be obtained by the family elsewhere in addition bank acts as a buffer to protect the individual family members from investment business political and charitable solicitations the use of bank also ensures that confidentiality of family information is preserved finally aggregating family assets into one entity provides the family with consolidated financial analysis and reporting as well as economies of scale that cannot be realized when assets are held in various institutions currently neither bank nor corporation provides services for anyone outside the family in order to carry out its exempt purposes foundation requires investment counseling financial planning and legal and accounting services bank and corporation employ accounting legal bookkeeping and other personnel and provides services which include the services required by the foundation foundation would like to engage bank and corporation to perform such services for foundation foundation represents that bank is able to provide these services to foundation at a discounted rate because it has a cost advantage over area trust departments because bank has only one client family it does not need to engage in any advertising for its services nor does it need to offer discounts special promotions or other incentives to attract investment additionally bank by law does not accept deposits and therefore has no interest obligations these cost advantages are passed on to family and would be passed on to foundation as well foundation represents that bank trust departments that operate in bank’s area are currently charging an average fee of approximately z of assets managed solely for portfolio management these charges in general do not reflect accounting tax legal or other services that the family requires and that bank and the corporation provide the addition of such services could increase the management fee to as high as y of assets managed foundation represents that charges by bank and corporation to foundation for these services will be less than x ruling requested foundation requests a ruling that the engagement of the bank by foundation to perform the professional services described herein that are reasonable and necessary for compensation that is not excessive constitutes an exception from self-dealing defined in sec_4941 of the code law sec_4941 of the code defines an act of self-dealing to include any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person ' sec_4941 of the code provides that except in the case of a government_official the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shalt not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_53 d -3 c of the foundation and similar excise_taxes regulations provides in part that the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive sec_53 d -3 c of the regulations provides the following examples example m a partnership is a firm of lawyers engaged in the practice of law a and b partners in m serve as trustees to private_foundation w and therefore are disqualified persons in addition a and b own more than percent of the profits interest in m thereby making m a disqualified_person m performs various legal services for w from time to time as such services are requested the payment of compensation by w to m shall not constitute an act of self-dealing if the services performed are reasonable and necessary for the carrying out of w's exempt purposes and the amount_paid by w for such services is not excessive example business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shall not constitute an act of self-dealing c a manager of private_foundation x owns an investment counseling sec_4946 of the code defines the term disqualified_person to include a a substantial_contributor to the foundation b a foundation_manager within the meaning of sec_4946 c an owner of more than percent of - i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in sec_4946 of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power or f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest sec_4946 of the code defines the term foundation_manager to mean with respect'to any private_foundation - an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4946 of the code defines the family members of an individual as such individual's spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren analysis bank and corporation employ accounting legal bookkeeping and other personnel to provide investment counseling financial planning and legal and accounting services to family in order to carry out its exempt purposes foundation requires such services the services are comparable to those listed in sec_53 d -3 c of the regulations foundation represents that the services rendered by bank and corporation are necessary for the carrying out of foundation's exempt purposes foundation takes an active role in the organizations it supports by monitoring their operations serving on governing boards reviewing organizational materials and offering consultations accounting services assist the taxpayer in monitoring the performance of its donee organizations and legal services assist in preparing and reviewing pledge agreements and provide advices on administrative and operational issues in addition foundation's contributions are derived from the earnings generated by its assets the pooling of investment management under the direction of bank will enable foundation to maximize funds available for contributions make projections regarding cash_flow needs and fufid availability consolidate financial information facilitate financial long-range planning and coordinate foundation’s accounting and bookkeeping requirements foundation acknowledges that bank and corporation are disqualified persons with respect to foundation because they are owned and controlled by persons who are themselves disqualified persons foundation represents that the fees paid to bank and corporation are reasonable trust departments that operate in bank’s area are currently charging an average fee of approximately z of assets managed solely for portfolio management these charges in general do not reflect accounting tax legal or other services when these additional services are taken into account trust fees increase to as high as y of assets managed foundation will be charged a flat fee which represents less than x of assets managed ruling based upon the information and representations that you have submitted under the facts _ described above the engagement of bank by foundation to perform the professional services described herein that are reasonable and necessary for compensation that is not excessive constitutes an exception from self-dealing defined in sec_4941 of the code this ruling is limited to the applicability of the provisions of sec_4941 of the code to the issue raised and does not purport to rule on any facts that were not represented in the ruling_request or on any changes of those facts also in this ruling we have not determined whether the fees paid to bank are reasonable but merely accepted your representations that they are in fact reasonable this ruling is based on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the internal_revenue_code additionally it does purport to rule on any investment activity of the foundation see sec_4941 because this ruling could help resolve future questions about your federal_income_tax liabilities you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely fictiw e j mececec s debra j kawecki acting manager exempt_organizations technical group
